United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-50875
                        Conference Calendar



JEFFRIE ANTERIES DANIEL,

                                    Plaintiff-Appellant,

versus

BEXAR COUNTY DISTRICT ATTORNEY’S OFFICE; LORETTA HEWITT,
Assistant District Attorney; BEXAR COUNTY, RUDY ZARATE, D.P.S.
Trooper; TEXAS DEPARTMENT OF PUBLIC SAFETY; THE STATE OF TEXAS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-348
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jeffrie Anteries Daniel, Texas prisoner no. 737485, moves

for leave to proceed in forma pauperis (IFP) on appeal.       The

district court denied the motion pursuant to 28 U.S.C.

§ 1915(a)(3) and FED. R. APP. P. 24(a)(3), on the ground that

Daniel’s appeal was not taken in good faith.

     By moving this court for leave to proceed IFP, Daniel has

challenged the district court’s certification that the appeal is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 02-50875
                                   -2-

not taken in good faith.      Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997).   Daniel’s motion addresses only his claims that were

dismissed under Heck v. Humphrey, 512 U.S. 477 (1994).     These

claims were properly dismissed because they challenge the

validity of his conviction, which has not been overturned or set

aside.   See id. at 486-87.    Daniel fails to argue or analyze any

other relevant issue and has thus waived any challenge to the

district court’s certification.      See United States v. Reyes, 300
F.3d 555, 558 n.2 (5th Cir. 2002) (failure to provide legal or

factual analysis of issue results in its waiver).     Because Daniel

has not made the showing required to obtain leave to proceed IFP

on appeal, his IFP motion is DENIED.      See Baugh, 117 F.3d at 202.

Moreover, because Daniel fails to show that he can raise a

nonfrivolous issue on appeal, his appeal is DISMISSED.      See id.

at 202, n.24; 5TH CIR. R. 42.2.

     IFP DENIED; APPEAL DISMISSED.